DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Reference character 146, identified as "peripheral edge" in par. [0025] of the specification, is not pointing at an edge in Fig. 3.
Reference character 26, identified as a “plurality of embossed features” in par. [0019] of the specification, is pointing at the support surface 174 in Fig. 3.  
Figs. 2 and 3 each depict two reference character 174 that are directed to different parts.
Reference character 22, identified as a mounting panel in par. [0019] of the specification, is pointing at the same part as reference character 174 in Figs. 2-4A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 repeats the subject matter of claim 18.  Specifically, claims 18 and 20 both recite aligning each individual coil assembly of the plurality of coil assemblies with the plurality of embossed features.  The specification states that each of the individual alignment sets 206 may include three individual embossed features 30 (specification, par. [0032]).  Thus, the embossed features that the individual coil assemblies are aligned with are the same in claims 18 and 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-12, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richter (DE 102013211300 A1).
In regards to claim 1, Richter describes cooktop assembly (Richter, par. [0002]), comprising: 
a burner box (Richter, lower part 11 of Fig. 1; par. [0025]); 
a controller disposed on the burner box (Richter, pars. [0017] and [0026] – holding plate is provided in the lower area of the hob, on which … power electronics and/or control for the hob can be arranged); 
a mounting panel coupled to the burner box over the controller (Richter, receiving areas 19a-b of Figs. 2-3; par. [0026]), wherein the mounting panel defines a plurality of embossed features (Richter, bearing projections 26a-b of Figs. 2 and 3; par. [0029]), and wherein each of the plurality of embossed features extends vertically upward from discrete portions of the mounting panel (Richter, bearing projections 26a-b of Figs. 2 and 3; par. [0029]); 
a plurality of coil assemblies including individual coil assemblies (Richter, induction heating devices 15a-b, receiving areas 19a-b, and support plates 23a-b of Figs. 1-3; par. [0026]), wherein each of 
a cooktop disposed over the plurality of coil assemblies and coupled to the burner box (Richter, hob plate 29 of Fig. 4; par. [0031]).
In regards to claim 11, Richter describes a cooktop assembly (Richter, par. [0002]), comprising: 
a burner box (Richter, lower part 11 of Fig. 1; par. [0025]); 
a controller disposed on the burner box (Richter, pars. [0017] and [0026] – holding plate is provided in the lower area of the hob, on which … power electronics and/or control for the hob can be arranged); 
a plurality of coil assemblies (Richter, induction heating devices 15a and 15b, receiving areas 19a-b, and support plates 23a-b of Figs. 1-3; par. [0026]), wherein each of the individual coil assemblies includes a coil disposed on a coil plate, and wherein the coil plate defines an aperture (Richter, openings 24a and 24b of Figs. 2-3; par. [0029]); 
a mounting panel defining a plurality of embossed features (Richter, receiving areas 19a-b and bearing projections 26a-b of Figs. 2-3; pars. [0026] and [0029]), wherein the plurality of embossed features includes individual embossed features extending vertically upward from a support surface of the mounting panel (Richter, bearing projections 26a-b of Figs. 2 and 3; par. [0029]), and wherein the individual embossed features are arranged in more than one alignment set across the mounting panel that correspond with each of the individual coil assemblies (Richter, bearing projections 26a-b of Figs. 2 and 3; par. [0029] – each pf the induction heating devices 15a-b is mounted on a respective receiving area 19a-b that has multiple openings 24a-b that receive bearing projections 26a-b); and 

In regards to claim 12, Richter describes the cooktop assembly of claim 11, wherein the coil plate includes at least one locating flange extending outward to accommodate the individual embossed features in the aperture defined therein (Richter, support plates 23a-b of Figs. 1-3; par. [0029] – the support plates include areas that extend away from the induction heaters 15a-b where the bearing projections are located).
In regards to claim 14, Richter describes the cooktop assembly of claim 11, wherein each of the individual embossed features and the support surface of the mounting panel define at least three inflection points (Richter, Figs. 2 and 3 – receiving areas 19a-b and bearing projections 26a-b form more than three inflection points).
In regards to claim 17, Richter describes the cooktop assembly of claim 11, wherein each individual alignment set of the more than one alignment set correspond with the individual coil assemblies (Richter, bearing projections 26a-b of Figs. 2 and 3; par. [0029] – each pf the induction heating devices 15a-b is mounted on a respective receiving area 19a-b that has multiple openings 24a-b that receive bearing projections 26a-b).
In regards to claim 18, Richter describes a method of assembling a cooktop assembly (Richter, par. [0002]), comprising: 
providing a burner box (Richter, lower part 11 of Fig. 1; par. [0025]);
coupling a mounting panel defining a plurality of embossed features extending vertically upward from the mounting panel to the burner box (Richter, receiving areas 19a-b and bearing projections 26a-b of Figs. 2-3; pars. [0026] and [0029]); 

aligning each individual coil assembly of the plurality of coil assemblies with the plurality of embossed features (Richter, Figs. 2 and 3; pars. [0013], [0029], and [0031]); 
positioning each of the individual coil assemblies of the plurality of coil assemblies on the mounting panel, wherein individual embossed features of the plurality of embossed features extend through the apertures defined by each of the individual coil assemblies (Richter, Figs. 2 and 3; par. [0029]); and 
coupling a cooktop to the burner box over the plurality of coil assemblies (Richter, hob plate 29 of Fig. 4; par. [0031]).
In regards to claim 19, Richter describes the method of claim 18, further comprising: embossing the plurality of embossed features into the mounting panel and arranging the plurality of embossed features in a plurality of alignment sets (Richter, Figs. 2 and 3; pars. [0013] and [0029] – upright projections are provided  over which the carrier is guided with corresponding openings).
In regards to claim 20, Richter describes the method of claim 18, further comprising: aligning each of the individual coil assemblies of the plurality of coil assemblies with corresponding alignment sets of the individual embossed features (Richter, Figs. 2 and 3; pars. [0013], [0029], and [0031]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter as applied to claims 1, 11-12, and 14 above, and further in view of Walton (U.S. Pat. No. 2,548,183 A).
In regards to claim 2, Richter does not describe the cooktop assembly of claim 1, wherein each of the plurality of embossed features defines a plateau.  Richter describes a bearing projection that has an open top plane (Richter, bearing projections 26a-b of Figs. 2-3).  However, Walton describes embossments of an oven apparatus having a slight plateau section that is used to aid in alignment of oven heating elements (Walton, Fig. 8; col. 4, lines 50-65).  Richter and Walton are both direct to the alignment of heating elements of ovens.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the bearing projections of Richter in view of Walton to have a covered top area to protect the bearing projection.
In regards to claim 3, Richter does not describe the cooktop assembly of claim 2, wherein a plateau with a radiused edge between the plateau and a sidewall. Walton describes an embossment having a plateau section with a rounded edge (Walton, embossment 71 of Fig. 8; col. 4, lines 50-59).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the bearing projection of Richter in view of Walton to have a rounded edge to reduce possible damage during installation that may be caused by a sharp edge.
In regards to claim 4, Richter describes cooktop assembly of claim 2, wherein a sidewall of each of the plurality of embossed features is obliquely oriented relative to a support surface of the mounting panel (Richter, bearing projections 26a-b of Figs. 2 and 3 – the bearing projections include angled 
In regards to claim 5, Richter does not describe the cooktop assembly of claim 1, wherein each of the plurality of embossed features includes a curved upper portion.  However, Walton describes an embossment that has a curved top (Walton, embossment 71 of Fig. 8; col. 4, lines 50-59).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the bearing projections of Richter in view Walton to have a rounded top to reduce possible damage during installation that may be caused by a sharp edge.
In regards to claim 6, Richter does not describe the cooktop assembly of claim 5, wherein each of the plurality of embossed features includes a sloped sidewall extending between the curved upper portion of each of the plurality of embossed features and a support surface of the mounting panel.  However, Walton describes an embossment that has a sloped surface that extends at an angle from the top to a flat region (Walton, table top 11, embossment 71, and plateau section 73 of Fig. 8).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the bearing projections of Richter in view of Walton to have a covered top area to protect the bearing projection.
In regards to claim 7, Richter does not expressly describe the cooktop assembly of claim 1, wherein each of the individual embossed features defines a draft angle in a range of from about 30° to about 50° between an outer surface and an axis substantially perpendicular to a support surface of the mounting panel.  Richter does describe bearing projections that have angled portions (Richter, Figs. 2 

    PNG
    media_image1.png
    772
    995
    media_image1.png
    Greyscale

In regards to claim 15, Richter does not describe the cooktop assembly of claim 14, wherein each of the individual embossed features and the support surface of the mounting panel define four inflection points.  Richter describes bearing projections that has an open top plane and therefore have more than four inflection points.  However, Walton describes embossments that has four inflection points (Walton, embossment 71, higher protrusions 72, and plateau section 73 of Fig. 8; col. 4, lines 50-62).  Specifically, there are two inflection points are between table top 11 and plateau section 73, and one inflection point on each side of the embossment 71 (Walton, Fig. 8).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the bearing projections of Richter in view Walton to have four inflection points (e.g., forming a top) to protect the bearing projection.
.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Walton as applied to claims 1 and 11 above, and further in view of Dessl (EP 3428542 A1).
In regards to claim 8, Richter does not explicitly describe wherein each of the plurality of embossed features has a height in a range of about 0.5 mm to about 6 mm relative to a support surface of the mounting panel.  Dessl describes a gap between a carrier shell 26 and a hotplate that ranges between 3mm and 10mm (Dessl, par. [0021]).  Richter, Walton, and Dessl are each directed to a support of a heating element of a cooktop.  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the bearing projections of Richter in view of Walton and Dessl to have a height of 3 mm to provide height to be used secure the openings and to provide an air gap between the induction heating devices and the mounting plate to reduce heat transfer to heat sensitive components, such as the power electronics and controls, in the lower area of the hob.
In regards to claim 9, Richter does not describe wherein each of the plurality of embossed features defines an inner diameter and an outer diameter, and wherein the outer diameter is in a range of from about 4 mm to about 8 mm.  However, Walton describes an embossment that has an inner diameter and an outer diameter (Walton, embossment 71 of Fig. 8).  Dessl does not explicitly describe each of the dimensions of the support elements 27.  However, Fig. 4 of Dessl illustrates a minimum distance XTB, which is 9.3 mm, that are larger than the width of support element 27 and a gap height hs, that is 5mm, that is smaller than the width of support element 27 (Dessl, Fig. 4, pars. [0069]-[0070]). The 
In regards to claim 10, Richter describes the cooktop assembly of claim 9, wherein the outer diameter corresponds with a diameter of the more than one aperture to position the plurality of coil assemblies on a support surface of the mounting panel (Figs. 2 and 3 – bearing projection 26a-b fit into the openings 24a-b).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Walton as applied to claim 11 above, and further in view of Gomez (U.S. Pub. No. 2019/0113238 A1).
In regards to claim 13, Richter does not explicitly describe the cooktop assembly of claim 12, wherein the coil plate includes three locating flanges each defining the aperture, and wherein an alignment set of the individual embossed features corresponds with the apertures defined by the three locating flanges.  Gomez describes a support bracket for a cooktop appliance having three supports that attach to a flange of a drip pan (Gomez, pars. [0002] and [0036]).  Richter describes support plates that is a polygon having an arbitrary shape (Richter, par. [0028]).  Both Richter and Gomez describe structures used to provide support.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the support plates of Richter in view of Gomez have three flanges provide additional support.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761